Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicant’s election without traverse of Species II in the reply filed on 10/15/2020 is acknowledged.

Rejoinder of Claims
2.	Claims 1, 3-6, 8-11, and 13-16 are allowable.  Claims 2, 7, and 12 previously withdrawn from consideration as a result of a restriction requirement, require all the allowable limitations of an allowable claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Sub-species I-II as set forth in the Office action mailed on 9/2/2020, is hereby withdrawn and claims 2, 7, and 12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 
‘imaging device’ in claims 1-5, 11-16
‘object recognizing part’ in claim 1 
‘detecting part’ in claim 1
‘storage part’ in claim 1
‘judging part’ in claims 1-5, 11-15
‘control device’ in claim 16
‘storage device’ in claim 16   
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Allowable Subject Matter
4.	Claims 1-16 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

6.	Independent claims 1 and 16 are directed towards an object monitoring device that include/perform the operations of at least “an imaging device capturing an image of a range in which a predetermined object should be present and generating an image, an object recognizing part configured to recognize the object based on the image, a detecting part configured to detect that the image is unclear, a storage part configured to store detection information showing that it has been detected that the image is unclear, and a judging part configured to judge a cause for the object not being recognized when the object is not recognized based on the image, wherein when a state occurs where the object is not recognized based on the image and it is not detected that the image is unclear, the judging part is configured to judge whether the cause is in the imaging device based on the detection information in a predetermined time period until the state occurs” and “an imaging device capturing an image of a range in which a predetermined object should be present and generating an image, a control device configured to recognize the object based on the image, detect that the image is unclear, and judge a cause for the object not being recognized when the object is not recognized based on the image, and a storage device storing detection ”.
  	The cited and considered prior art, specifically Kimura (US PGPub 2007/0253603) that discloses accumulation means for accumulating facial images of registered people that have been pre-registered; image pickup means for picking up an image; facial image extraction means for extracting a facial image of a checking target person from the image picked up by the image pickup means; judgment means for judging whether the facial image has been acquired under predetermined conditions from the image by the facial image extraction means; control means for controlling the image pickup state of the image pickup means when the facial image has not been acquired under predetermined conditions from the image by the facial image extraction means according to the judgment result of the judgment means; checking means for calculating and checking the similarity between the facial image of a checking target person extracted by the facial image extraction means and the facial images of the registered people that have accumulated in the accumulation means; similarity judgment means for judging whether the facial image of the checking target person is the facial image of a registered person through a comparison between the similarity, which is the checking result of the checking means, and a predetermined threshold value; and communication means for communicating the fact that the checking target 
	And Akiyama (US PGPub 2016/0165101) that discloses a control unit; and a memory coupled to the control unit, wherein the memory stores therein pixel value data of an image captured by the camera, and wherein the control unit is configured to: calculate image frequency power based on pixel values of a first region of the image; determine presence or absence of a lens dirtiness of the camera based on the image frequency power of the first region; and output the determination result on presence or absence of a lens dirtiness,
	And Mandai (US PGPub 2019/0174029) that discloses an image acquisition unit that acquires an image photographed by a camera including a lens; a storage unit; a dirt detection unit that detects dirt on the lens on the basis of the image acquired by the image acquisition unit and that stores dirt region information indicating a region where the dirt exists in the image into a storage unit; a dirt removal information generation unit that generates dirt removal information indicating a region where the dirt on the lens is removed; and a rewriting unit that rewrites the dirt region information on the basis of the dirt removal information,  
	And Takemura (US Patent 9467687) that discloses an imaging unit that acquires an image taken by an imaging device; an image self-diagnosis unit that diagnoses a lens contamination state of the imaging device and an ambient environment with respect to the image acquired by the imaging unit; an application execution unit that executes an application selected from a predetermined application group comprising lane recognition, vehicle detection, and pedestrian detection; and a fail determination 
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1 and 16 are allowed.
	Claims 2-15 are allowed for being dependent upon allowed base claim 1.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664